 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Brenna O’Brien,                                          Case No. 2:17-cv-02801-JAD-DJA

 4             Plaintiff                               consolidated with 2:17-cv-02802-JAD-CWH
         v.
 5                                                            Order Adopting Report and
         Wynn Las Vegas, LLC,                               Recommendation and Dismissing
 6                                                          Complaint with Leave to Amend
               Defendant                                         by October 21, 2019
 7
                                                                       [ECF No. 4]
 8

 9            Pro se plaintiff Brenna O’Brien brings this employment-discrimination case based on

10 events that she claims occurred while she was a server at the La Cave restaurant inside the Wynn

11 Las Vegas Resort. Magistrate Judge Hoffman screened O’Brien’s complaint and recommends

12 that I dismiss it with leave to amend. 1 He further recommends that I consolidate case number

13 2:17-cv-02802-JAD-CWH into this one. The deadline for objections to that recommendation

14 passed without objection or any request to extend the deadline to file one. “[N]o review is

15 required of a magistrate judge’s report and recommendation unless objections are filed.” 2

16            IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

17 [ECF No. 4] is ADOPTED in full;

18            IT IS FURTHER ORDERED that case number 2:17-cv-02802-JAD-CWH is

19 CONSOLIDATED into this one with this case as the lead case, and the motion for leave to

20 proceed in forma pauperis in that case [ECF No. 1 in 2:17-cv-02802-JAD-CWH] is DENIED

21

22
     1
         ECF No. 4.
23   2
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1 as moot. All future filings should be made in this case—2:17-cv-02801-JAD-CWH—only, as

 2 this is now the lead case;

 3         IT IS FURTHER ORDERED that O’Brien’s complaint is DISMISSED without

 4 prejudice and with leave to amend by October 21, 2019, if she can cure the deficiencies outlined

 5 in the Report and Recommendation [ECF No. 4]. If O’Brien chooses to file an amended

 6 complaint, she must file the “Instructions for amendment” on pages 5–6 of the Report and

 7 Recommendation. If O’Brien does not file an amended complaint by October 21, 2019, this

 8 case will be dismissed and closed without further notice.

 9         The Clerk of Court is directed to SEND O’Brien a copy of the Report and

10 Recommendation [ECF No. 4] along with this order.

11         Dated: September 30, 2019

12                                                         _________________________________
                                                                     ____
                                                                        _ _____ _ __
                                                                                  ________ ___ _
                                                           U.S. District JJudge
                                                                      ct Ju       Jennifer
                                                                                      iifferr A.
                                                                           uddgge Jennif      A. Dorsey
13

14

15

16

17

18

19

20

21

22

23



                                                   2
